Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner noted in the remarks of the Applicant dated 01/18/2022, that the Applicant is aware of the invocation of 112(f) claim interpretation of claim 19 and chooses not to address the interpretation. Therefore the notice of allowance is issued with the claim interpretation.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Matthew J. Evans, during a telephone interview on Aug 30, 2022, gave the Examiner an authorization to amend claims 1, 4-5, 8, 10, 13-14, 17, 19-20 as follows:

In the claim
Claim 1. (Currently Amended) A method of decoding video data, the method comprising:
receiving a current picture of video data;
determining, based on a first syntax element, that reference picture resampling is enabled for the current picture;
determining that a number of subpictures is one based on the reference picture resampling being enabled;
determining a reference picture for a first block of the current picture;
performing a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture; and
decoding the first block using the scaled reference picture. 

Claim 4. (Cancelled)

Claim 5. (currently amended) The method of claim 1, further comprising:
determining a reference picture scaling ratio for the reference picture resampling based on a width of a scaling window (PicOutputWidthL) of the current picture and a height of the scaling window (PicOutputHeightL) of the current picture, wherein values of PicOutputWidthL and PicOutputHeightL are constrained, respectively, relative to a width of a scaling window (refPicOutputWidthL) of the reference picture and a height of the scaling window (refPicOutputHeightL) of the reference picture; and
performing the reference picture resampling using the determined reference picture scaling ratio.

Claim 8. (currently amended) The method of claim 1, further comprising:
determining one or more reference picture scaling values for the reference picture scaling process;
clipping the one or more reference picture scaling values to be within a predefined range; and	
performing the reference picture resampling in accordance with the clipped reference picture scaling values.

Claim 10. (currently amended) An apparatus configured to decode video data, the apparatus comprising:
a memory configured to store video data; and
one or more processors implemented in circuitry and in communication with the memory, the one or more processors configured to:
	receive a current picture of the video data;
	determine, based on a first syntax element, that reference picture resampling is enabled for the current picture;
determine that a number of subpictures is one based on the reference picture resampling being enabled;
determine a reference picture for a first block of the current picture;
perform a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture; and
decode the first block using the scaled reference picture.

Claim 13. (Cancelled)

Claim 14. (currently amended) The apparatus of claim 10, wherein the one or more processors are further configured to:
determine a reference picture scaling ratio for the reference picture resampling based on a width of a scaling window (PicOutputWidthL) of the current picture and a height of the scaling window (PicOutputHeightL) of the current picture, wherein values of PicOutputWidthL and PicOutputHeightL are constrained, respectively, relative to a width of a scaling window (refPicOutputWidthL) of the reference picture and a height of the scaling window (refPicOutputHeightL) of the reference picture; and
perform the reference picture resampling using the determined reference picture scaling ratio. 

Claim 17. (currently amended) The apparatus of claim 10, wherein the one or more processors are further configured to:
determine one or more reference picture scaling values for the reference picture scaling process;
clip the one or more reference picture scaling values to be within a predefined range; and	
perform the reference picture resampling in accordance with the clipped reference picture scaling values.

Claim 19. (currently amended) An apparatus configured to decode video data, the apparatus comprising:
means for receiving a current picture of video data;
means for determining, based on a first syntax element, that reference picture resampling is enabled for the current picture;
means for determining that a number of subpictures is one based on the reference picture resampling being enabled;
means for determining a reference picture for a first block of the current picture;
means for performing a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture; and
means for decoding the first block using the scaled reference picture.

Claim 20. (currently amended) A non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors configured to decode video data to:
receive a current picture of the video data;
determine, based on a first syntax element, that reference picture resampling is enabled for the current picture;
determine that a number of subpictures is one based on the reference picture resampling being enabled;
determine a reference picture for a first block of the current picture;
perform a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture; and
decode the first block using the scaled reference picture.

Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of decoding video data, comprising: receiving a current picture of video data; based on a first syntax element, determining that reference picture resampling is enabled for the current picture; determining that a number of subpictures is one based on the reference picture resampling being enabled; determining a reference picture for a first block of the current picture; performing a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture; and decoding the first block using the scaled reference picture. 
The reference of Liu et al. (WO 2021/073488 A1) teach a method of decoding video data where it receives a current picture of video data and determines that reference picture resampling is enabled for the current picture based on a syntax element. It also teaches determining a reference picture for a first block of the current picture and performing a reference picture scaling process on the reference picture based on the reference picture having a different size than the current picture to produce a scaled reference picture in order to decode the block. Although Liu et al. teach a syntax element called subpic_treated_as_pic_flag[SubPicIdx] being 1, meaning the subpicture and the picture are same and therefore the number of subpicture is one, but it does not teach determining that a number of subpictures is one based on the reference picture resampling being enabled. Although the reference of Zhang et al. (US PGPub 2021/0152816 A1), in the same field of endeavor, teach a conformance window and a conformance constraint that guarantees that sub-pictures cannot be overlapped with each other, and all the sub-pictures must cover the whole picture and therefore a syntax element max_subpics_minus1 being 0 indicates number of subpictures is 1. However, the Examiner finds the Applicant’s argument in P9-10 of the Appeal brief filed on 05/17/2022 persuasive because the cited paragraphs were combined from different teachings of Zhang et al. Lastly, the reference of Choi et al. (US PGPub 2020/0404279 A1), in the same field of endeavor, teach a flag indicating reference picture resampling but it fails to teach determining that a number of subpictures is one based on the reference picture resampling being enabled. As a result, Liu et al. alone or in combination with Zhang et al. and Choi et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 10, which is an apparatus claim of the corresponding method claim 1, the independent claim 19, which is another apparatus claim of the corresponding method claim 1, and the independent claim 20, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485